Citation Nr: 0102711	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  99-21 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a fracture of the left iliac crest with lateral femoral 
cutaneous neuralgia in the left thigh.


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1973 to March 
1977.

This case is currently before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a rating decision issued in 
October 1998 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cheyenne, Wyoming, which, in 
pertinent part, denied the veteran's claim of entitlement to 
increased disability rating.

A review of the claims filed reveals that the veteran has 
burn scars on his lower abdomen.  The Board finds that the 
record raises a claim for entitlement to service connection 
for these burn scars secondary to his service-connected 
residuals of his service-connected left iliac crest fracture 
with lateral femoral cutaneous neuralgia in the left thigh.  
This matter is referred to the RO for appropriate action.


REMAND

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the President signed the 
"Veterans Claims Assistance Act of 2000," Pub. L. No. 106-
475 (2000) (to be codified at 38 U.S.C. §§ 5100-5103A, 5106-
7, 5126) (the "Act"), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  This 
liberalizing legislation is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The medical examination and 
request for treatment records are in part to comply with this 
provision. 

Service connection for fracture of the left hip (iliac crest) 
was granted by an April 1977 RO decision, which assigned a 
noncompensable disability rating, effective March 1977.  That 
decision was based upon service medical records indicating 
that the veteran fractured his left iliac crest in February 
1974 in a motorcycle accident and had the tip of the iliac 
crest surgically removed without complications.

At an April 1984 evaluation by the Scottsbluff Orthopaedics 
Associates, the veteran reported that he developed over the 
previous four years an increasing discomfort over the 
anterior iliac crest, particularly when he wore his police 
gunbelt and radio.  He described it as a deep aching 
sensation over the anterior iliac crest, sometimes radiating 
into the anterolateral thigh.  The veteran had loss of 
sensation in the anterolateral thigh after the initial hip 
injury.  On examination, the veteran had full range of motion 
of the left hip but hyperflexion produced mild discomfort 
over the anterior iliac crest.  Sensation was markedly 
diminished in the anterolateral thigh although the remaining 
sensation was normal.  He also had some neuroma like 
discomfort to palpation or percussion over the scar over the 
anterior iliac crest on the left.  X-rays revealed a healed 
fracture of the left anterior iliac crest with a moderate 
size bone spur over the anterior inferior iliac spine.  The 
impression was scarring secondary to open fracture with 
probable neuroma like pain as a result of pressure over the 
scar.  The physician added that the veteran had lost his 
lateral femoral cutaneous nerve at the time of the initial 
injury.
 
In an initial post-service VA examination in January 1989, 
the veteran complained of left hip pain, which was severe if 
his leg was raised fully, an inability to wear belts for very 
long, and pain with pressure in a sitting position or with 
strenuous exercise.  On examination, there was pain on 
extreme flexion (greater than 90 degrees).  There was 
irregularity in the anterior iliac crest with an 8-inch scar 
over the crest.  The hip had good range of motion.  The 
impression was status post left iliac fracture.  A March 1989 
RO decision assigned a 10 percent rating, effective October 
1987.  The rating has remained unchanged.  

At a November 1997 joints examination, the veteran complained 
that he had tenderness and pain all the time.  He had a 
burning sensation, numbness, and tingling off and on for 15 
to 20 minutes from the anterolateral surface of the left 
thigh from about the anterior iliac spine down to just above 
the left lateral knee with a 2 x 4-centimeter area of 
scarring at the inferior area where he had a burn because of 
not being able to notice pain, hot or cold sensations since 
about 1995.  The veteran also reported a history of lower 
back injury at the time of the hip fracture and did not know 
what its contribution to his complaints was.  On examination, 
he had an area of decreased sensation and tingling 
questionably in his entire lower left leg from the anterior 
tibial to roughly the toes and to the stocking distribution.  
There was a scarred area anteriorly that had tenderness under 
the belt line and anterior iliac crest area.  There were an 
8-centimeter horizontal linear scar and an 3 x 10-centimeter 
elliptical scar vertically in this area.  The veteran stated 
that when he lifted his left leg up to his abdomen, flexing 
his hip joint, it felt like something caught in the upper 
inguinal to belt line area and this caused pain, but 
otherwise did not restrict his range of motion.  The 
assessment was meralgia paresthetica, probably due to 
injuries in the left iliac crest area.  

A November 1997 VA neurological examination report noted that 
the veteran's scars from his hip injury crossed over the 
lateral femoral cutaneous nerve of the thigh just proximal to 
the inguinal ligament on the left.   The examiner believed 
that that nerve was damaged at the time of his hip fracture.  
The veteran also had a slight loss of sensation over the S1 
distribution on the left.  An electromyography showed the 
only abnormality was increased amplitude and duration of the 
motor units in the lower left paraspinal area, which could be 
consistent with an old S1 nerve root injury.  The veteran's 
old scars from his service-connected injuries and his area of 
pain and numbness corresponded quite well.  The veteran 
suffered from meralgia paresthetica.

VA outpatient treatment reports from November 1997 to 
September 1998 show treatment for chronic pain in his left 
ilium.  The veteran was wearing a transcutaneous electrical 
nerve stimulation (TENS) unit when he was seen in September 
1998.  Then, he reported chronic left thigh burning and was 
noted to have lateral cutaneous femoral neuritis.  Although 
the TENS unit helped some he occasionally took pain 
medication at night.

At a private October 1999 evaluation, the veteran reported 
that it felt like his lateral thigh was on fire on occasion.  
He indicated that, when he sat in the locomotive it put 
pressure on the iliac crest, which worsened his paresthesia-
like lateral thigh pain.  On examination, there was extensive 
scarring over the left hemipelvis.  There was no sciatic 
foraminal tenderness.  Lumbosacral flexion was to 90 degrees 
without a list.  Flexion of his left hip was to 120 degrees; 
internal rotation was to 10 degrees; external rotation was to 
60 degrees; and abduction was to 45 degrees without pain.  
The impression was fractured left pelvis, healed with minimal 
involvement of the left hip, and extensive scarring over the 
anterior left hemipelvis and abdomen with meralgia 
paresthetica into the lateral thigh on the left.

An October 1998 RO rating decision denied the veteran's 
request for an increased rating for the service-connected 
residuals of his left iliac crest (hip) fracture.  The Board 
observes that the most recent VA examination of the veteran's 
hip was in November 1997.  It did not and the RO's rating 
decisions do not appear to consider whether the veteran 
experiences any additional functional loss due to pain or 
fatigability as contemplated by 38 C.F.R. §§ 4.40, 4.45 
(2000).  See DeLuca v. Brown, 8 Vet. App. 202, 204-05 (1995).  
In this regard, the Board notes that, in a November 1998 
statement, which the Board construes as a notice of 
disagreement with the October 1998 RO decision, the veteran 
stated that the pain in his leg over the years had increased 
drastically and sometimes caused him to miss work. 

In addition, the veteran essentially indicated in a September 
3, 1999 VA Form-4138, that his left hip condition had 
worsened since the most recent VA examination, pointing to 
nerve damage, resulting in pain and an increase in his 
prescribed pain medication, and the extensive scarring on his 
body.  VA's General Counsel has indicated that when a 
claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an 
additional examination is appropriate. VAOPGCPREC 11-95 
(April 7, 1995).  

Further examination for the purpose of determining what 
symptomatology is associated with the veteran's service-
connected left hip disability as opposed to symptoms 
attributable to a nonservice-connected disorder is warranted.  
Such differentiation is necessary because the November 1997 
VA neurological examiner noted that the veteran had a slight 
loss of sensation over S1 on the left that could be 
consistent with an old S1 nerve root injury, while the 
veteran contends that his pain, numbness and tingling are due 
to residuals of his hip fracture.  Under these circumstances, 
the Board is of the opinion that further VA orthopedic and 
neurological examinations with consideration of the DeLuca 
criteria would be useful to fully assess the severity of the 
residuals of the veteran's left hip fracture.  Caffrey v. 
Brown, 6 Vet. App. 377 (1994).

The RO should also determine if there are any additional 
treatment records relating to the evaluation of, and 
treatment for, the veteran's left hip disorder.  In this 
regard, the Board notes that the veteran stated that he 
received treatment from Internal Medicine and Neurology and 
that the RO notified the veteran in a letter dated in January 
1998 that it had not received a response and asked the 
veteran to provide copies of his treatment records.  No 
treatment records from Internal Medicine and Neurology are 
associated with the file.  Nevertheless, the Board is of the 
opinion that the veteran should be given another opportunity 
to cooperate in obtaining medical records that are germane to 
his claim.  However, the veteran is advised that the duty to 
assist is not a one-way street.  "If a veteran wishes help, 
he cannot passively wait for it in those circumstances where 
he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  All relevant treatment records should 
be secured.  Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 
(1992).

Accordingly, this matter is REMANDED for the following 
actions:

1.  The RO should contact the veteran and 
have him identify (names, addresses, and 
dates) any sources of VA or non-VA 
treatment for residuals of his left hip 
fracture.  The RO should then secure 
copies of all identified records not 
already in the claims file and associate 
them with the record.  38 C.F.R. § 3.159 
(2000).

2.  Thereafter, the RO should schedule 
the veteran for VA orthopedic and 
neurological examinations to assess the 
severity of his service-connected 
residuals of a left iliac crest fracture 
with lateral femoral cutaneous neuralgia 
in the left thigh.  The claims file must 
be made available to, and be reviewed by, 
the examiner(s)prior to the examination, 
and the examiner(s) should so indicate in 
the report that the claims file was 
reviewed. All tests and studies deemed 
necessary should be accomplished, and all 
findings should be reported.  The 
examiners should particularly comment on 
whether the veteran's scars are tender or 
result in limitation of function and any 
nerve damage related to the veteran's old 
hip fracture.  That is, the examiners 
should, to the extent possible, 
distinguish between symptoms, abnormal 
clinical findings and functional 
impairment attributable to the veteran's 
left hip fracture from any nonservice-
connected disorders affecting the left 
hip and leg, including any disc disease 
of the lumbar spine.  

In accordance with DeLuca v. Brown, 8 
Vet. App. 202 (1995), the orthopedic 
examiner should address whether any pain 
relating to the veteran's left hip injury 
(including painful motion or pain with 
use), flare-ups of pain, weakened 
movement, excess fatigability, or 
incoordination results in functional 
loss.  The examiner should state whether 
any pain claimed by the veteran is 
supported by adequate pathology and is 
evidenced by visible behavior.  To the 
extent that is possible, any functional 
loss that is present should be expressed 
as degrees of limitation of motion.  The 
examiner should clearly outline the 
rationale for any opinion expressed.

3.  The RO also is requested to review 
the entire file and undertake any 
additional development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 (2000) (to be codified at 38 U.S.C. 
§§ 5100-5103A, 5106-7, 5126).  

4.  When the development requested has 
been completed, the RO should review the 
claim for an increased rating for 
residuals of a left hip fracture.  If the 
requested examinations show nerve damage 
related to the old hip fracture and scars 
that are tender or cause functional 
impairment, the RO should consider 
separate ratings under Esteban v. Brown, 
6 Vet. App. 259 (1994).   If the claim 
remains denied, the veteran should be 
furnished a supplemental statement of the 
case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this remand is to assist the veteran and to 
obtain clarifying medical information. The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




